Citation Nr: 1727413	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  14-38 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel





INTRODUCTION

The Veteran had honorable active service with the United States Air Force from September 1960 to August 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This decision denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before this appeal can be decided. The Veteran had an in-service audiological evaluation during service in October 1960 (shortly after entrance) and May 1964 (separation), at which time auditory thresholds were recorded. However, because it is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board must consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal. 





	(CONTINUED ON NEXT PAGE)

Accordingly, audiometric data which was originally recorded using ASA standards is being converted in the present case to the ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:




HERTZ



500
1000
2000
3000
4000
6000
8000
add
15
10
10
10
5
10
10

In light of the above, the Veteran's puretone thresholds, in decibels, during the October 1960 audiological evaluation were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
25
5
LEFT
25
5
5
15
0

The Veteran's puretone thresholds, in decibels, during the February 1964 separation examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
15
10
LEFT
25
20
20
15
5

For VA purposes, the United States Court of Appeals for Veterans Claims in Hensley v. Brown, 5 Vet. App. 155 (1993) held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Id. at 157. Thus, service records show that the Veteran had some form of hearing loss shortly after entering service and at discharge. However, the Veteran denied any ear related troubles on his separation Report of Medical History dated August 1964, and the February 2013 VA examination resulted in a negative nexus opinion for both claims. Given the impact of the Board's policy on the evidence, a new medical opinion is necessary to properly determine the nature and etiology of any hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Obtain a medical opinion from an audiologist or otolaryngologist to assess the nature and etiology of the Veteran's hearing loss and tinnitus. The claims file should be reviewed prior to expressing an opinion on the following questions:

(a) Is it at least as likely as not (50% probability or greater) that the Veteran's current bilateral hearing loss is related to in-service noise exposure or acoustic trauma? Please indicate any reliance on medical literature and explain the reasons for your opinion, to include discussing: 

(i) the results of the whisper test at entrance, which revealed normal hearing, as compared to the audiogram results in October 1960, indicating some form of hearing loss (temporary or otherwise);

(ii) the audiometric configurations of sensorineural hearing loss due to hazardous noise, acoustic trauma, and presbycusis; 

(iii) the difference between the immediacy and progression of sensorineural hearing loss due to hazardous noise, acoustic trauma, and presbycusis;

(iv) whether the Veteran's current hearing loss conforms to the usual progression of hazardous noise, acoustic trauma, or presbycusis related hearing loss; 

(v) what role, if any, was played by civilian occupational noise exposure, recreational noise exposure, and age in his current hearing loss; and

(vi) why the Veteran's hearing loss is, or is not, a delayed onset to acoustic trauma or hazardous noise exposure in service.

2. If the Veteran's current bilateral hearing loss is not related to in-service hazardous noise exposure or acoustic trauma, please reconcile your opinion with Dr. Gillespie's.

3. If the Veteran's current bilateral hearing loss is not related to in-service hazardous noise exposure or acoustic trauma, is it at least as likely as not (50% probability or greater) that his hearing loss was aggravated (i.e., permanently worsened in severity beyond its natural progression) by the in-service hazardous noise exposure or acoustic trauma? Please explain the reasons for your opinion.

4. Is it at least as likely as not (50% probability or greater) that the Veteran's tinnitus was incurred in, or the result of in-service hazardous noise exposure or acoustic trauma? Please explain the reasons for your opinion.

5. Then, readjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for a response. After the Veteran is given an opportunity to respond, the case should be returned to the Board. 

The clinician should avoid the use of vague, conclusory or equivocal language The Court has repeatedly held that medical opinions expressed in terms of "may," or "could be" are too speculative to be of probative value. See, e.g., Warren v. Brown, 6 Vet. App. 4, 6 (1993) (finding physician's statement that the Veteran's psychiatric disorder "could have been" caused by active service was too speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (stating that a medical opinion expressed in terms of "may" also implies "may not," and is too speculative). If any of the requested opinions cannot be provided without resorting to speculation, you should explain why an opinion cannot be provided (e.g., lack of sufficient information, limits of medical knowledge, etc.). See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

The term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's opinion, it is as medically sound to find in favor of the examiner's conclusion as it is to find against it.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




